Title: To John Adams from Tristram Dalton, 11 April 1785
From: Dalton, Tristram
To: Adams, John


          
            Dear Sir
            Boston April 11th. 1785
          
          Under date of the 21st Decem, of the last Year, I did myself the honor of addressing You; since which time I have not had the pleasure of receiving any advise of your good Self or esteemed Family, except by enquiry from some of their near connections—who, with me, regret their personal loss in not hearing oftener; tho’ they submit to the consideration of the great importance of your every moment—
          Your appointment to the Court of London has given great Joy & Confidence.
          The good Citizens of these States have been for some time very uneasy at the Situation of our Commerce with the Subjects of G Britain— Those of this State have abundant reason of resentment—
          To see the Whale Fishery decreasing, and tending rapidly to Annihilation—
          To see the Colonies of Nova Scotia & New Brunswick fed and nursed by provisions and supplies, freely exported from these States in British Vessels; while those belonging to the Citizens of them cannot enter their ports without insult—and are not permitted to land any article—
          To see British Vessells the only Carriers of our Lumber to their Islands—which must have immediately sunk without a supply from us—while all commerce with their plantations, of the least benefit, is prohibited—
          To see British Ships have the preference in the transportation of their own Manufactures to these Ports, owing undoubtedly to an insiduous influence that their interest caused with the Barbary States to interrupt our Navigation—
          To see these things, and many others of like nature, has roused the Spirit of the People to so high a degree, that, I am, humbly, of opinion, they would strictly comply with any measures, be they what they might, which Congress should think proper to recommend
          
          The Lre. of Rhode Island have, at length, on their part, passed an Act, vesting Congress with power “to regulate Commerce not founded on Principles of Equality—” There being not more than one State which has not granted this Power, I am in hopes of soon hearing that this recommendation is fully complied with—which must operate in the minds of those who now treat our Union with contempt—
          Another recommendation Congress has in contemplation—Vizt That They be vested with power to regulate Commerce between the several States themselves as well as with foreign Nations— if the present disposition and conduct of Connecticutt, & some other of the States, be considered, this measure must appear absolutely necessary
          Great expectations are formed from the Negotiation of the present Commission, Who, it is said, are going to London to settle a Treaty of Commerce with that Court—which may take up a different line of Conduct, should Congress be vested with the full powers beforementioned
          The General Court of this Commonwealth was prorogued on the 18th Ulto. to the 24th May, after a session of 8 weeks— They did much business— A new Code of Criminal Laws passed—with many other public & private bills— One of them, a Bill incorporating a Company, with powers to build a Bridge over Charles River—where the Ferry now is—which is expected to be passable next November twelve months—
          The Claim of this Commonwealth to Lands Westward of Hudson’s River is in a serious Train— A Foederal Court is appointed, by Congress, to be holden at Williamsburg in Virginia, on the first tuesday of next June— The Agents of this State and the Agents of the State of N York havg, previously, agreed on the Judges—
          The Agents on the part of this Commonwealth are Mr Lowell—Mr Sullivan—Mr Theo Parsons and Mr Rufus King— Mr Johnson of Connecticutt being engaged as Counsel— £4500 is granted to carry on the Cause— The Gentlemen of New York appear to be deeply impressed with the importance of the Subject, and treat it with more decency than they have heretofore
          You will hear of the Resignation of Governor Hancock—on Account, as he saith, of ill Health— since which Event, however, He has been the gayest Person in Town and has pursued convivial enjoyments uninterruptedly— It is not doubted that Mr Bowdoin will succeed him in the Chair, on a new Chaise— Mr Hancock pushed hard to get Mr Cushing, our present chief magistrate, elected—who, by this very endeavor, stands a chance of losing the place of Lt Governor—
          My private Affairs oblige me to take leave of the G Court, for the present—which will deprive me of the opportunity of handing you, in future, much political intelligence— indeed, sensible that your informations have been much better from others, I have troubled you with a few Sentiments, rather to show my wishes, than in an expectation of rendering any service—
          In every place my Friendship and Esteem continue sincere—and the receipt of any advise from You will afford me the greatest happiness—
          Mrs & Miss Dalton request my tendering their most respectful regards to your good Self & to Mrs & Miss Adams, to whom be so kind as to present mine—and beleive me— / Dear Sir— / Your affectiote Friend / And most hble Servant
          
            Tristram Dalton
          
        